IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,520-01


                            EX PARTE ROBERT SNEED, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1429267-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. ALCALA , J., filed a dissenting opinion, in which RICHARDSON , J., joined.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to attempting to

obtain a controlled substance through the use of a fraudulent prescription form that purported to be

a prescription from a “doctor” named David Kelly. Applicant was sentenced to four years’

imprisonment. He did not appeal his conviction.

        In a single ground, Applicant contends that his plea was involuntary because after he was

convicted, the State informed him that “certain witnesses” in his case “may have serious credibility

issues.” In a short order, the trial court made findings of fact and conclusions of law and, together
                                                                                                     2

with the State, recommended that this Court grant relief.

       On September 16, 2015, we remanded this application for further findings and conclusions.

On remand, the trial court found, among other things, that Kelly, the “doctor” named in the

indictment, had violated the Texas Physician Assistants Act in 2010 and 2011, the State could not

have sponsored Kelly as a witness had Applicant’s case gone to trial, and the State would not have

prosecuted Applicant had it previously been aware of Kelly’s misconduct. The trial court again

recommended that this Court grant relief.

       On December 9, 2015, we remanded this application for further findings and conclusions,

and after again finding, among other things, that the State would not have prosecuted Applicant had

it previously been aware of Kelly’s misconduct, the trial court recommended that we grant relief.

       We disagree. The question before this Court, as pled by Applicant, is whether his plea was

rendered involuntary because he was unaware of Kelly’s misconduct when he pleaded guilty.

Applicant contends that had he been aware of the misconduct, he would have gone to trial. We

understand Applicant to be arguing that had he gone to trial, he would have impeached Kelly with

his misconduct.

       In United States v. Ruiz, the United States Supreme Court held that federal prosecutors were

not required under the Fifth and Sixth Amendments to disclose material impeachment evidence

before reaching a plea agreement with a defendant. United States v. Ruiz, 536 U.S. 622, 625 (2002).

As the Supreme Court explained, “[T]he Constitution, in respect to a defendant’s awareness of

relevant circumstances, does not require complete knowledge of the relevant circumstances, but

permits a court to accept a guilty plea, with its accompanying waiver of various constitutional rights,

despite various forms of misapprehension under which a defendant might labor.” Id. at 630. In
                                                                                               3

Applicant’s case, Kelly’s misconduct was impeachment, not exculpatory, evidence, and under Ruiz,

Applicant’s plea was not rendered involuntary simply because he was not aware of this impeachment

evidence. Relief is denied.



Filed: June 27, 2018
Do not publish